UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7826



HENRY PERRY-BEY,

                                              Plaintiff - Appellant,

          versus


CORPORAL FROCK; BARRY STANTON, Director; ABU
KALOKOH, Medical Director, Prince George’s
County Correctional Center,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
01-899-PJM)


Submitted:   March 21, 2002                 Decided:   March 28, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry Perry-Bey, Appellant Pro Se.       William Antoine Snoddy,
Associate County Attorney, Sean Daniel Wallace, John Anthony
Bielec, COUNTY ATTORNEY’S OFFICE, Upper Marlboro, Maryland; Philip
Melton Andrews, George Eugene Brown, KRAMON & GRAHAM, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Henry Perry-Bey appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.         We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Perry-Bey v. Frock, No. CA-01-899-PJM (D.

Md. filed Oct. 16, 2001; entered Oct. 17, 2001).        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                AFFIRMED




                                    2